Citation Nr: 1126496	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness.

2.  Entitlement to service connection for generalized joint pain (other than left shoulder and lumbar spine), to include as due to undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to August 1991, and additional service in the Army National Guard.

This case came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented personal testimony before a Decision Review Officer in March 2007 and the undersigned Veterans Law Judge at the RO in December 2008.  The transcripts of those hearings have been associated with the Veteran's claims folder.

This instant issues were remanded by the Board in April 2009 for additional evidentiary development.  

The Board notes that the Veteran submitted additional evidence to the RO in April 2011, and that this evidence was forwarded to the Board.  Although the Veteran did not include a waiver of RO jurisdiction with this newly submitted evidence, the RO will review such evidence on remand.  As such, there is no prejudice to the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As an initial matter, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).

	Headaches and Fatigue

The claims file documents that the Veteran's unit was involved in painting coalition vehicles with chemical agent resistant coating (CARC) paint, and that such activity resulted in exposure to solvents in the CARC.  The evidence also documents that some solvents in CARC can lead to non-specific central nervous system effects including headaches and fatigue.  

VA treatment records indicate that the Veteran has had elevated liver function tests, but do not document liver disease.  See, i.e., the March 23, 2005 rheumatology attending consult note.  On VA examination in July 2009 the examiner concluded that fatigue and headache were less likely as not caused by or a result of active service, to include CARC exposure.  He stated that the Veteran's fatigue and headache could be caused by multiple etiologies including different types of hepatitis, primary cholangitis, or mental health disorders.  He noted that a workup of liver problems was being done by the Veteran's primary care provider.  Unfortunately, the examiner did not provide a rationale for his conclusions.  Furthermore, the examiner merely suggested various other etiologies but did not provide a definitive response as to the most likely etiology of the reported symptoms.  As noted, service connection is warranted on a presumptive basis if symptoms such as the Veteran has described manifest to a compensable degree following service in Southwest Asia, and such symptoms cannot be attributed to a known clinical diagnosis.  As such, the Board finds that merely proposing multiple possible etiologies without providing any rationale does not provide sufficient insight into his complaints so as to allow the Board to adjudicate the claims.  Consequently, the examination is insufficient for the purpose of deciding the Veteran's appeal with respect to these issues.

	Joint Pain

The medical evidence of record includes the Veteran's report of pain in multiple joints.  The Veteran asserts that he has various arthralgias that are related to Gulf War service.  On VA examination in July 2009 the examiner concluded that the Veteran's symptoms of pain were part of generalized while body pain which was of unknown etiology.  He noted that multiple diseases could cause it and that it would be speculative to give a diagnosis.  He further stated that the multiple etiologies included hepatitis, muscle pathologies related to myositis, primary cholangitis, or mental problems.  Again, the examiner failed to provide a sufficient rationale for his conclusions, and his does not provide sufficient insight as to whether the reported joint pain can be attributed to an  known clinical diagnosis.  Accordingly, the examination is insufficient.  


In light of the above discussion, the Board concludes that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records from the Tampa VA Medical Center for the period from July 2008 to the present.  All efforts to obtain such records should be fully documented in the claims file.

2.  Schedule the Veteran for a VA examination by a physician who has not previously examined him to determine the nature and etiology of his claimed fatigue and headaches.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.  

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's reported headaches and fatigue, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them.  

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic disability manifested by fatigue or headaches.

The examiner should specifically determine whether the Veteran's complaints referable to fatigue and headaches are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  Symptom-based "diagnoses," such as arthralgia, are not considered as diagnosed conditions for compensation purposes.

If the Veteran's reported fatigue or headaches are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity is etiologically related to the Veteran's active service, to include documented exposure to CARC paint.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  Schedule the Veteran for a VA examination by a physician who has not previously examined him to determine the nature and etiology of his claimed joint pain.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.  

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's reported joint pain, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them.  

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic disability manifested by join pain.

The examiner should specifically determine whether the Veteran's complaints referable to joint pain are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  Symptom-based "diagnoses," such as arthralgia, are not considered as diagnosed conditions for compensation purposes.

If the Veteran's reported joint pain is ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity is etiologically related to the Veteran's active service, to include documented exposure to CARC paint.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


